DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed August 23, 2021 have been entered.  Claims 1, 2, 4-7, 11, 12 and 14-17 have been amended.  The amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) presented in the previous Office action.  The amendment to the drawings and the specification have overcome the drawing objection presented in the previous Office action.
Applicant argues on pages 8 and 9 of Applicant’s remarks that the previously cited art does not disclose the newly amended subject matter in claims 1 and 11 of first and second pouches configured to be secured in a first and second set of the multiple user-accessible compartments.  Specifically, Applicant argues that Guest (U.S. Patent No. 2,596,547) does not disclose pouches in user-accessible compartments, but rather warmth-retaining pads in receptacles, pockets or tunnels.  Upon review, it is noted however that the pouches 15 of Guest are filled with insulating material such as wool (see Guest, Col. 1, lines 1-4), where Werthaiser (U.S. Publication No. 2020/0128978) discloses two distinct varieties of fill to define multiple zones 30 and 28 (see Werthaiser, Figure 1 and paragraph 0021) including wool among other types of fill such as down (see Werthaiser, paragraph 0019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 4-6, 9-11, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Werthaiser (U.S. Publication No. 2020/0128978) in view of Guest (U.S. Patent No. 2,596,547).
Regarding claim 1, Werthaiser discloses a multi-zone blanket 10 comprising:  a blanket 10 having multiple compartments 28 and 30 (defined by seams 32 and 34) along a length and a width of the blanket 10 (Figure 1); first fillings 38 (paragraph 0019) configured to be secured in a first set of the multiple compartments 30 (Figure 1, the multiples compartments comprising the area between seams 32 and 34), the first set of the multiple compartments 30 associated with a first zone of the multi-zone blanket 10 (the first zone being comprised of the set of compartments 30, where 30 is differentiated from second set of compartments 28, Figure 1), each of the first fillings 38 having a first weight (paragraph 0028), the first fillings 38 for causing a first weighted distribution across the first zone 30 (Figure 1, paragraph 0028, where the weight of the first zone 30 is distributed between each compartment); and second fillings 36 configured to be secured in a second set of the multiple compartments 28 (Figure 1, the multiples compartments comprising the area between seams 32 and 34), the second set of the multiple compartments 28 associated with a second zone 28 of the multi-zone blanket 10 (the second zone being comprised of the set of compartments 28, where 28 is differentiated from first set of compartments 30, Figure 1), each of the second fillings 36 having a second weight different than the first weight (where the first weight is heavier than the second weight, paragraph 0028), the second fillings for causing a second weighted distribution across the second zone (Figure 1, paragraph 0028, where the weight of the first zone 28 is distributed between each compartment).

Guest teaches pouches 15 configured to be secured in a first set of the multiple user-accessible compartments 10 (Figure 1 and Col. 4, lines 21-26, Col. 4, lines 11-15, and Col. 1, lines 28-41 which discuss the removability of the pouches 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Werthaiser with first and second pouches configured to be secured in a first and second set of multiple user-accessible compartments as taught by Guest (where Werthaiser is cited for the two compartments 30 and 28 comprising different fill material, paragraph 0028), because the pouches of Guest allow the filling of each compartment to be easily removed, by virtue of the filling being contained within a pouch, so the blanket can be easily washed and ironed if desired by the user (Col. 1, lines 1-41).
Regarding claim 4, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 1.  Werthaiser, as modified, further discloses wherein the multiple user-accessible compartments (see Werthaiser, were each compartment is defined by connections 32 and 34 within zones 28 and 30, and see Guest, which is cited for the user-accessible compartments 10, Figure 1) include compartments of substantially equal area or volume (see Werthaiser, Figure 1, where the individual compartments appear to have the same area, and paragraph 0015, where the areas between 32 and 34 can be a number of shapes).
Regarding claim 5, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 1.  Werthaiser, as modified, further discloses wherein each of the multiple user-accessible compartments 10 includes a pocket (where each compartment 10 comprises a pocket) with a coupling device 16 that secures a particular pouch 15 therein (see Guest, Figure 5, Col. 4, lines 11-15).
Regarding claim 6, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Werthaiser, as modified, further discloses wherein the coupling device 16 includes at least one of a zipper, Velcro, button, or fastener (see Guest, Figure 5, Col. 4, lines 11-15, where the coupling device 16 comprises a button).
Regarding claim 9, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 1.  Werthaiser, as modified, further discloses wherein the first zone 30 includes a corner (Figure 1, where zone 30 is spaced around the edge of the blanket 10 including the four corners) and the first weight is greater than the second weight (paragraph 0028, where the filling 38 of zone 30 is heavier than filling 36 of zone 28).
Regarding claim 10, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 1.  Werthaiser, as modified, further discloses wherein the second zone 28 includes a core zone (where zone 28 is located in the center of the blanket 10) and the second weight is lighter than the first weight (paragraph 0028, where the filling 38 of zone 30 is heavier than filling 36 of zone 28).
Regarding claim 11, Werthaiser discloses a method for creating a multi-zone weighted blanket 10, the method comprising:  affixing (through seams 32 and 34, paragraph 0016) multiple compartments 28 and 30 (defined by seams 32 and 34) along a length and a width of a multi-zone blanket 10 (Figure 1); securing first fillings 38 (paragraph 0019) in a first set of the multiple compartments 30 (Figure 1, the multiples compartments comprising the area between seams 32 and 34), the first set of the multiple compartments 30 associated with a first zone of the multi-zone blanket 10 (the first zone being comprised of the set of compartments 30, where 30 is differentiated from second set of compartments 28, Figure 1), each of the first fillings 38 having a first weight (paragraph 0028), the first fillings 38 for causing a first weighted distribution across the first zone 30 (Figure 1, paragraph 0028, where the weight of the first 
Werthaiser does not disclose securing first and second pouches in a first and second set of multiple user-accessible compartments. 
Guest teaches securing pouches 15 in a first set of the multiple user-accessible compartments 10 (Figure 1 and Col. 4, lines 21-26, Col. 4, lines 11-15, and Col. 1, lines 28-41 which discuss the removability of the pouches 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Werthaiser with first and second pouches configured to be secured in a first and second set of multiple user-accessible compartments as taught by Guest (where Werthaiser is cited for the two compartments 30 and 28 comprising different fill material, paragraph 0028), because the pouches of Guest allow the filling of each compartment to be easily removed, by virtue of the filling being contained within a pouch, so the blanket can be easily washed and ironed if desired by the user (Col. 1, lines 1-41).
Werthaiser does not disclose first and second pouches. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Werthaiser with first and second pouches as taught by Guest, because the pouches of Guest allow the filling of each compartment to be easily removed, by virtue of the filling being contained within a pouch, so the blanket can be easily washed and ironed if desired by the user (Col. 1, lines 1-41).
Regarding claim 14, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 11.  Werthaiser, as modified, further discloses wherein the multiple user-accessible compartments (see Werthaiser, were each compartment is defined by connections 32 and 34 within zones 28 and 30, and see Guest, which is cited for the user-accessible compartments 10, Figure 1) include compartments of substantially equal area or volume (see Werthaiser, Figure 1, where the individual compartments appear to have the same area, and paragraph 0015, where the areas between 32 and 34 can be a number of shapes).
Regarding claim 15, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 11.  Werthaiser, as modified, further discloses wherein each of the multiple user-accessible compartments 10 includes a pocket (where each compartment 10 comprises a pocket) with a coupling device 16 that secures a particular pouch 15 therein (see Guest, Figure 5, Col. 4, lines 11-15).
Regarding claim 16, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claims 11 and 15.  Werthaiser, as modified, further discloses wherein the coupling device 16 includes at least one of a zipper, Velcro, button, or fastener (see Guest, Figure 5, Col. 4, lines 11-15, where the coupling device 16 comprises a button).
Regarding claim 19, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 11.  Werthaiser, as modified, further discloses wherein the first zone 30 includes a corner (Figure 1, where zone 30 is spaced around the edge of the blanket 10 including the four corners) and the first weight is greater than the second weight (paragraph 0028, where the filling 38 of zone 30 is heavier than filling 36 of zone 28).
Regarding claim 20, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 11.  Werthaiser, as modified, further discloses wherein the second zone 28 includes a core zone (where zone 28 is located in the center of the blanket 10) and the second weight is lighter than the first weight (paragraph 0028, where the filling 38 of zone 30 is heavier than filling 36 of zone 28).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Werthaiser in view of Guest and further in view of Fan (U.S. Publication No. 2014/0373277).
Regarding claim 2, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 1.  Werthaiser, as modified, further discloses pouches 15 (see Guest, Figure 1 and Col. 4, lines 21-26)
Werthaiser, as modified, does not disclose third pouches configured to be secured in a third set of the multiple user-accessible compartments, the third set of the multiple user-accessible compartments associated with a third zone of the multi-zone blanket, each of the third pouches having a third weight different than the first weight and the second weight, the third pouches for causing a third weighted distribution across the third zone.
Fan teaches third fillings configured to be secured in a third set of the multiple compartments 402 (where each compartment 402 comprises a fill, paragraph 0034 and Figure 4), the third set of the multiple compartments 402 associated with a third zone of the multi-zone blanket (where compartments 402 comprise a third zone, differentiated from the zones 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Werthaiser, as modified, with third pouches configured to be secured in a third set of the multiple user-accessible compartments, the third set of the multiple user-accessible compartments associated with a third zone of the multi-zone blanket, each of the third pouches having a third weight different than the first weight and the second weight, the third pouches for causing a third weighted distribution across the third zone as taught by Fan, combined with the teaching of Guest for pouches in user-accessible compartments 10 distributed throughout the entirety of the blanket (see Guest, Figure 1 and Col. 4, lines 21-26), because the configuration of Fan allows for a gradient filling where the desired fillings are placed in high use areas of the blanket (see Fan, paragraph 0034).
Regarding claim 12, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 11. Werthaiser, as modified, further discloses securing pouches 15 (see Guest, Figure 1 and Col. 4, lines 21-26)
Werthaiser, as modified, does not disclose securing third pouches in a third set of the multiple user-accessible compartments, the third set of the multiple user-accessible compartments associated with a third zone of the multi-zone blanket, each of the third pouches having a third weight different than the first weight and the second weight, the third pouches for causing a third weighted distribution across the third zone.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Werthaiser, as modified, with third pouches secured in a third set of the multiple user-accessible compartments, the third set of the multiple user-accessible compartments associated with a third zone of the multi-zone blanket, each of the third pouches having a third weight different than the first weight and the second weight, the third pouches for causing a third weighted distribution across the third zone as taught by Fan, combined with the teaching of Guest for pouches in user-accessible compartments 10 distributed throughout the entirety of the blanket (see Guest, Figure 1 and Col. 4, lines 21-26) , because the configuration of Fan allows for a gradient filling where the desired fillings are placed in high use areas of the blanket (see Fan, paragraph 0034).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Werthaiser in view of Guest and further in view of Ureten (Canadian Publication No. CA 2937789 A1).
Regarding claim 3, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 1.  Werthaiser, as modified, does not disclose wherein each of the pouches are filled with at least one of ceramic beads, plastic beads or metallic beads.
Ureten teaches ceramic beads 32, plastic beads, or metallic beads (Figure 2 and Page 11, lines 1-6, which teaches ceramic beads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Werthaiser, as modified with so each of the pouches are filled with at least one of ceramic beads, plastic beads or metallic beads as taught by Ureten, because the ceramic beads of Ureten increase the weight of the blanket which can help a user with relaxation and improving sleep (page 6, lines 9-20).  Additionally, the ceramic beads can inhibit the reproduction of bacteria within the fill of the blanket (page 11, lines 1-6). 
Regarding claim 13, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claim 11.  Werthaiser, as modified, does not disclose wherein each of the pouches are filled with at least one of ceramic beads, plastic beads or metallic beads.
Ureten teaches ceramic beads 32, plastic beads, or metallic beads (Figure 2 and Page 11, lines 1-6, which teaches ceramic beads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Werthaiser, as modified with so each of the pouches are filled with at least one of ceramic beads, plastic beads or metallic beads as taught by Ureten, because the ceramic beads of Ureten increase the weight of the blanket which can help a user with relaxation and improving sleep (page 6, lines 9-20).  Additionally, the ceramic beads can inhibit the reproduction of bacteria within the fill of the blanket (page 11, lines 1-6). 
Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Werthaiser in view of Guest and further in view of Bidhendi et al. (U.S. Publication No. 2019/0274454), hereinafter referred to as Bidhendi.
Regarding claim 7, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Werthaiser, as modified, does not disclose a layer covering the coupling device of each of the multiple user-accessible compartments to prevent the coupling device from being in direct contact with a person when the multi-zone blanket is covering the person.
Bidhendi teaches a layer 10 covering the blanket 11 to prevent the blanket 11 from being in direct contact with a person when the blanket 11 is covering the person (Figures 3 and 4 and paragraphs 0032-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Werthaiser, as modified, with a layer covering the coupling device of each of the multiple user-accessible compartments to prevent the coupling device from being in direct contact with a person when the multi-zone blanket is covering the person as taught by Bidhendi (where the entirety of the blanket 11 of Bidhendi is enclosed within the cover 10, see Figure 4), combined with the teaching of Guest for pouches in user-accessible compartments 10 distributed throughout the entirety of the blanket (see Guest, Figure 1 and Col. 4, lines 21-26), because the cover of Bidhendi protects the body of the blanket 10 and can be easily removed for cleaning (paragraph 0006 and 0032-0034). 
Regarding claim 8, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claims 1, 5 and 7.  Werthaiser, as modified, further discloses wherein the layer 10 is detachable from the multi-zone blanket 11 (see Bidhendi, paragraphs 0006 and 0032-0034).
Regarding claim 17, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claims 11 and 15.  Werthaiser, as modified, does not disclose a layer covering the coupling device of each of the multiple user-accessible compartments to prevent the coupling device from being in direct contact with a person when the multi-zone blanket is covering the person.
Bidhendi teaches a layer 10 covering the blanket 11 to prevent the blanket 11 from being in direct contact with a person when the blanket 11 is covering the person (Figures 3 and 4 and paragraphs 0032-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Werthaiser, as modified, with a layer covering the coupling device of each of the multiple compartments to prevent the coupling device from being in direct contact with a person when the multi-zone blanket is covering the person as taught by Bidhendi (where the entirety of the blanket 11 of Bidhendi is enclosed within the cover 10, see Figure 4), combined with the teaching of Guest for pouches in user-accessible compartments 10 distributed throughout the entirety of the blanket (see Guest, Figure 1 and Col. 4, lines 21-26), because the cover of Bidhendi protects the body of the blanket 10 and can be easily removed for cleaning (paragraph 0006 and 0032-0034). 
Regarding claim 18, Werthaiser, as modified, discloses the subject matter as discussed above with regard to claims 11, 15 and 17.  Werthaiser, as modified, further discloses wherein the layer 10 is detachable from the multi-zone blanket 11 (see Bidhendi, paragraphs 0006 and 0032-0034).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673